DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11-20 must be renumbered 13-22 in response to this communication.
For this examination purpose, both second claims 11-12 are referred as system claims 11 and 12 respectively.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Each of claim limitations “module” has/been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, system claims 11-12 and claims 13-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a computer depicted in figure 7 and disclosed in paragraph [0063].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 1-12 and 16-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is noted that claim does not recite what would happen if change within one or more of change of region is not sufficient to meet defined criteria.  Since claim do not cover both conditions (i.e., (i) “change within one or more of change of region is sufficient to meet defined criteria” and (ii)“change within one or more of change of region is not sufficient to meet defined criteria”), claim lacks clarity.
Also, if change within one or more of the region of change is not sufficient to meet defined criteria, nothing happens.  It is unclear as to whether alert is generated and communicated over a network to a computing device.
Likewise, claims 2-12 depend on claim 1. Therefore, these claims 2-12 are rejected for the same reasons above.
Claim 9 recites claim limitation “applying change thresholds” in line 2.  It lacks clarity as to what change thresholds are applied to. Are they applied to master image, companion image, or class area changes?
Also, claim 10 recites claim limitation “with prior alert regions prior” in line 2.  It lacks clarity as to what it is referred to.  It also lacks clarity as to what are being compared and what the minimum cumulative change area threshold is applied to.
Regarding claim 16, it is noted that this claim also recites an option language “if” in line 17 or page 35 line 8.  Thus, claim 16 is rejected for the same reasons as set forth in claim 1 above.
	Likewise, claims 17-20 depend on claim 16. Therefore, these claims 17-20 are rejected for the same reasons above.

	Likewise, system claim 12 depends on system claim 11. Therefore, this claim is also rejected for the same reasons as above. 
Further, claims 13-15 depend on system claim 11.  Therefore, these claims 13-15 also rejected for the same reasons as above.
Claim 13 recites claim limitation “apply change thresholds” in line 3.  It lacks clarity as to what change thresholds are applied to. Are they applied to master image, companion image, or class area changes?
Claim 20 recites claim limitation “applying change thresholds” in line 3.  It lacks clarity as to what change thresholds are applied to. Are they applied to master image, companion image, or class area changes?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Shriver (U.S. Patent No.  9,638,678, Art of record IDS filed on 9/11/2019, referred as Shriver hereinafter).
Regarding claim 1 as representative claim, Shriver teaches a method for crop health change monitoring, the method comprising:
acquiring a companion image of a crop growing within a field at a first point in time (see col. 2 lines 31-67: previous image);
acquiring a master image of the crop growing within the field at a second point in time (see col. 2 lines 31-67: new image), the first point in time prior to the second point in time (see col. 2 lines 31-67: previous image is captured before new image is captured);
computing, using a processor, vegetation indices using the master image and the companion image (see col. 2 lines 31-51: deviation, difference);
determining, using the processor, regions of change within the master image using the vegetation indices (see col. 2 lines 31-52: difference between current deviation and historical deviation is used to identify anomaly i.e., region of change);
if change within one or more of the regions of change is sufficient to meet defined criteria (see col. 2 lines 31-52: difference between current deviation and historical deviation is used to identify anomaly i.e., region of change when difference exceeds a threshold amount i.e., define criteria), then generating an alert indicative of a change in crop condition of the crop growing within the field between the first point in time and the second point in time (see col. 17 lines 4-12: presenting the crop health anomaly including option (alert) for user to verify he identified crop health anomaly);
communicating the alert indicative of the change in crop condition over a network to a computing device configured to receive the alert (see col. 3 lines 30-60 (user device is a mobile device such as mobile phone, smart phone; thus user device is claim computing device) and col 17 lines 4-14 (presenting crop health anomaly including option to user for verifying the 
Regarding claim 2, Shriver further comprising selecting the companion image from a stack of images based on at least one candidate selection criteria (see col. 3 lines 37-38: multiple images corresponding to different time units (selection criteria)).
Regarding claim 3, Shriver further teaches wherein the at least one candidate selection criteria comprises a date range parameter (see figure 4: time units 1-4 which refer to calendar months according to col. 2 lines 27-28) and at least one of a minimum threshold for an average vegetation index value in the field (see figure 5: graph representing vegetative performance value including a minimum i.e., lowest point of the graph), a maximum threshold for an average vegetation index value in the field (see figure 5: graph representing vegetative performance value including a maximum i.e., highest point of the graph), and a growth stage parameter (see figure 5: months i.e., Feb to Dec).
Regarding claim 4, Shriver further teaches wherein the defined criteria comprises a minimum threshold (see analysis applied to claim 1 above).
Regarding claim 5, Shriver further teaches wherein the alert comprises a change alert image indicative of the change in crop condition of the crop growing within the field between the first point in time and the second point in time (see analysis applied to claim 1).
Regarding claim 12, Shriver further teaches wherein the vegetation indices are normalized difference vegetation indices (see col. 3 lines 10-20: normalized vegetation performance value; col. 18 lines 1-9: vegetative index).
Regarding claim 16, the advanced statements as applied to claims 1-3 above are incorporated herein.  Shriver further teaches remote sensing platform (see figure 2: user device .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, system claim 11 and claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shriver.
Regarding claim 11, Shriver does not further teaches comprising applying image filtering to the master image and the companion image prior to computing the vegetation indices.
However, using an image filtering is well known and widely used in the art (Official Notice).
The motivation for using filtering is to enhance image so that it would improve the accuracy of the identification of crop health.
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such filter in combination with Shriver for that reasons.

While Shriver does not teaches an image filter and an image processing to process filtered image, such image filter and image processing are well known and widely used in the art (Official Notice).
The motivation for using image filter and image processing is to enhance image so that it would improve the accuracy of the identification of crop health.
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such filter in combination with Shriver for that reasons.
Regarding claim 14, Shriver further teaches wherein the derivative products include computed vegetation indices computed from a master image amongst the observed images and a companion image amongst the observed images (see col. 3 lines 10-20: normalized vegetation performance value; col. 18 lines 1-9: vegetative index).
Regarding claim 15, Shriver further teaches wherein the change detection module detects the changes in the crop condition using regions of change (see col. 2 lines 3-7).
Allowable Subject Matter
Claims 6-8, system claim 12, and claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior does not teach or suggest claim limitations as recited in claim 6, system claim 12 and claim 17.
Claims 7-8 depend on claim 6 and claims 18-19 depend on claim 17.  Thus, these claims are also allowable for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shriver (U.S. Pat. No. 9,734,400) teaches a system and method for filed variance determination comprising first and second images (see figure 4), vegetation index (see col. 10 lines 31-53: NDVI).
Johnson (U.S. Pat. No. 9,113,590) teaches system for determining crop’s status comprising NDVI (see figure 5A), remote capturing image (see col. 3 lines 5-10), comparing image data of crop to determine crop condition (see col 4 lines 44-60).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DMD
3/2021
/DUY M DANG/            Primary Examiner, Art Unit 2667